SEVERENS, Circuit Judge
(after stating the facts as above). The demurrer admits all facts well pleaded in the petition, and the question is whether the information given to the plaintiff by the defendant’s agent of whom he purchased his sleeping berth ticket, that he could get his transportation ticket countersigned at Washington instead of New York, bound the defendant as by a guaranty that the railroad company should transport him to Washington without his *389ticket being countersigned at New York. The solution of this question depends upon the relation of the sleeping car company and the railroad company, and their respective relations to the passenger. These relations are well known to the public, and recognized by the courts.
The railroad company is the carrier and is the party with whom the passenger contracts for his transportation. Among other things it contracts to supply him with the usual conveniences for his comfort while being transported. The parlor or sleeping car company’s business is to provide the passenger with certain conveniences and comforts which-are in addition to those contracted for by the railroad company. Those duties to the passenger which are incident to the carrier’s contract for transportation confirme to rest upon the railroad company, notwithstanding he may have another contract with the sleeping car company for special accommodations. The use of the car for carrying the passenger is a matter for arrangement between the companies. The railroad company retains the power of control and management of its trains including the sleeping cars as to all matters except those which are peculiarly incident to the other company’s special contract with the passenger. The duties of the sleeping car company to the passenger are coextensive with the nature of its contrac!. It does not undertake those which belong to the railroad company. The compass of the duties which belong to each company is defined by this demarcation. It follows that the obligation of the sleeping car company must be dependent upon the contract which the passenger is expected 1o have with the railroad company. And, since it has no control over that or its execution, it is not responsible for the manner in which it is carried out. These propositions express, as we think, the doctrine generally held upon this subject, and seem to be the logical relation of the law and facts. Duval v. Pullman’s Palace Car Co., 62 Fed. 265, 10 C. C. A. 331, 33 L. R. A. 715; 23 U. S. App. 527; Paddock v. Atchison, T. & S. F. R. Co. (C. C.) 37 Fed. 841, 4 L. R. A. 231; Campbell v. Pullman Car Co. (C. C.) 42 Fed. 484; Pennsylvania Co. v. Roy, 102 U. S. 451, 26 L. Ed. 141; The Express Cases, 117 U. S. 1, 6 Sup. Ct. 542, 628, 29 L. Ed. 791; Chicago, etc., Railroad Co. v. Pullman Car Co., 139 U. S. 79, 11 Sup. Ct. 490, 35 L. Ed. 97. We have not been able to find that the Supreme Court has ever passed directly upon, such a question as we have before us. But the reasoning in the discussions in the three cases last cited throws some light upon the relations between railroad companies and other companies which it permits to enjoy the privilege of furnishing additional conveniences to the public by the use of its own facilities. The deduction seems clear that in doing this the railroad company relinquishes none of its own powers and rights, and is not absolved from its own obligations to the public as a common carrier.
The plaintiff relies much upon the case of Pullman’s Palace Car Co. v. King, 99 Fed. 380, 39 C. C. A. 573. But the facts of that case are distinguishable. The passenger exhibited to the defendant’s agent a transportation ticket from New Orleans to New York, the last coupon of which was for passage from Washington to New York by the Baltimore & Ohio Railroad, and asked for a sleeping car ticket to cor*390respond. The agent sold him one in a sleeping car which did not-run from Washington to New York by the Baltimore & Ohio, but by the Pennsylvania Railroad, from which he was ejected after leaving Washington for refusal to pay his railroad fare. The court held that the defendant guaranteed that the car in which was the berth sold was one which would go by the Baltimore & Ohio Railroad, and that it was liable for this breach of contract.
It was therefore beyond the sphere of the Pullman Company’s business to negotiate with the plaintiff in regard to the manner in which his contract with the railroad company should be performed, and its agent at Providence had no authority to make any stipulation for it in that regard. The plaintiff was bound to know what the usual course of business is in such matters, and that the sleeping' car company would not guarantee the manner in which the railroad company should perform its contract with him, and that the information which he says the agent gave him, that it was not necessary for him to get his transportation ticket countersigned at New York, and that he could have it done at Washington, could amount to no more than the agent’s personal opinion upon the subject.
We have this far considered the case as if it were alleged that the defendant’s agent had undertaken to make a guaranty in behalf of the defendant with the plaintiff in regard to the rights of the plaintiff under his contract for transportation. But it is doubtful whether the petition in the face of the demurrer can be held to amount to an allegation that there was any such guaranty. It is therein alleged that “the aforesaid agent of the defendánt examined the aforesaid railroad ticket, and informed him that it was not necessary for him to go to New York for the purpose of having his ticket countersigned.”- It is then stated that “upon the assurance given by the agent” he purchased the sleeping car ticket; and again that upon the assurance “and the warranty that upon his aforesaid railroad tickets and the sleeping car ticket he would have the right” to occupy the berth, etc., he became a passenger upon the car. It is evident in using the words “assured” and “guaranty” nothing else is referred to than the previously mentioned information by the agent, for there 'is nothing else stated to have been assured or warranted. However, we will put our decision upon the broader ground that the plaintiff was not entitled to treat the representation of the agent as a contract of the defendant company. The opinion of the court below was in harmony with the view we have expressed. We think the court was right in sustaining the demurrer.
The judgment must be affirmed, with costs.